Citation Nr: 0012671	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  99-00 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability based on service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in December 1997 and May 1998 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the benefits 
sought on appeal were denied.


REMAND

We note that the veteran indicated that he desired a hearing 
before a Member of the Board sitting in Montgomery, both on 
his VA Form 9, dated December 1998, and on the VA Form 646 
submitted on his behalf in June 1999.  Although our review of 
the record shows that this hearing was to be scheduled, and 
that additional evidence was submitted in October 1999 with a 
wavier of regional office jurisdiction, a hearing transcript 
or notice of a "Travel Board" hearing by a Member of the 
Board sitting in Montgomery does not appear to be of record.  

Thus, this case is returned to the RO for the scheduling of 
such a hearing, or the association of the transcript of such 
a hearing, if already held.  

Accordingly, this case is REMANDED for the following:

1.  The RO should associated the 
transcript of the veteran's hearing 
before a Member of the Board, sitting in 
Montgomery, if previously held, or should 
so schedule the veteran for such a 
hearing.

2.  The case should then be returned to 
the Board for further review, as 
appropriate.

No action is required by the veteran until he receives 
further notice; he does, however, have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion; either legal or factual, as to 
the ultimate disposition of the issues addressed in this 
Remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



